DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 6, and 9 – 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shi et al. (USPGPub 2013/0059120 A1).

Shi et al. disclose an easy-to-clean protective film, wherein the easy-to-clean protective film comprises a polyvinyl chloride bottom film and an easy-to-clean layer consisting of silicon dioxide particles on a side of the polyvinyl chloride bottom film (Claims 1 and 2) as in claim 1.  With respect to claim 3, the easy-to-clean layer has a thickness of from 150 nm to 1 µm (Paragraph 0098).  Regarding claims 4 and 5, the silicon dioxide particle has a particle size of from 2 nm to 100 nm or from 2 nm to 10 nm (Paragraph 0051).  For claim 6, a bonding layer is further arranged between the polyvinyl chloride bottom film and the easy-to-clean layer, and the polyvinyl chloride bottom film and the easy-to-clean layer are bonded together through the bonding layer (Paragraph 0114).  In claim 9, a pressure-sensitive adhesive layer is arranged on a side, far away from the easy-to-clean layer, of the polyvinyl chloride bottom film (Paragraph 0115; Figure 1, #14).  With regard to claim 10, a release layer is further arranged on a side, far away from the polyvinyl chlorine bottom film, of the pressure-sensitive adhesive layer (Paragraph 0115; Figure 1, #12).  Shi et al. also disclose substrate assembly, comprising a substrate having arranged thereon a coating layer formed through coating, wherein the easy-to-clean protective film according to claim 1 is attached to the coating layer (Claims 40 – 46, wherein the assembly is being attached to article) as in claim 11.  Shi et al. further disclose a substrate assembly, comprising a substrate having the easy-to-clean protective film according to claim 1 attached thereon (Claims 40 – 46, wherein the assembly is being attached to article) as in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (USPGPub 2013/0059120 A1) in view of Kobayashi et al. (USPGPub 2004/0265602 A1).

Shi et al. disclose an easy-to-clean protective film, wherein the easy-to-clean protective film comprises a polyvinyl chloride bottom film and an easy-to-clean layer consisting of silicon dioxide particles on a side of the polyvinyl chloride bottom film (Claims 1 and 2), wherein a bonding layer is further arranged between the polyvinyl chloride bottom film and the easy-to-clean layer, and the polyvinyl chloride bottom film and the easy-to-clean layer are bonded together through the bonding layer (Paragraph 0114). However, Shi et al. fail to disclose the polyvinyl chloride bottom film has a thickness of from 50µm to 100 µm, the bonding layer consists of polyurethane, and the bonding layer has a thickness of from 5 µm to 75 µm.  

	Kobayashi et al. teach a film (Figures; Abstract) having the polyvinyl chloride bottom film has a thickness of from 50µm to 100 µm (Paragraphs 0103 and 0104), a bonding layer consists of polyurethane (Paragraphs 0110 – 0121), and the bonding layer has a thickness of from 5 µm to 75 µm (Paragraph 0122) for the purpose of having a transparent film with improved durability (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a polyvinyl chloride film and a polyurethane bonding layer, both with specific thickness, in Shi et al. in order to have a transparent film with improved durability as taught by Kobayashi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 12, 2022